Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Allowance is responsive to the communication received 1/11/2022.

Claim Status
Claim(s) 49-58 are currently pending.
Claim(s) 49-58 are allowed, now renumbered as 1-10.

Election/Restrictions
	Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  The Species Election requirement mailed 11/12/2021 has been withdrawn because all the species depend from or otherwise require all the limitations of allowable generic claim 49.  All of the Species Election Requirements have been withdrawn therefore examination has been extended to include all species within the allowed claims.



Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Barsomian et al. (1995) PCT patent application publication WO 95/15982 A3 cited in the 7/14/2020 IDS (hereinafter known as "Barsomian") represents the closest prior art.  Barsomian teaches a method for generating an antibody which is specific for an immunorecessive epitope using phage display (see Abstract and claims).  Barsomian does not explicitly teach (a) contacting a first sample of the antigen with a first library of antibodies or with a plurality of host cells collectively expressing a first library of antibodies; (b) collecting antibodies that bind to the antigen from among the first library of antibodies employed in step (a) or host cells expressing antibodies that bind to the antigen from among the first plurality of cells employed in step (a); (c) preparing a composition comprising a polyclonal mixture of antibodies collected in step (b), wherein the composition comprises at least one antibody that recognizes at least one dominant epitope on the antigen; (d) contacting a second sample of the antigen with an aliquot of the composition prepared in step (c), thereby binding to and blocking the at least one dominant epitope in the second sample, and then contacting the second sample with a second library of antibodies or a second plurality of host cells collectively expressing a second library of antibodies; (e) after performing step (d), collecting at least one antibody from the second library of antibodies with specificity to the at least one rare epitope or collecting host cells from among the second plurality of host cells that express antibodies with specificity to the at least one rare epitope; wherein the at least one rare epitope is an epitope of an antigen for which a relatively low amount of antibodies are collected, isolated, and/or identified relative to an epitope of an antigen for which a greater number of antibodies are collected, isolated, and/or identified; and wherein an increase in the number of different epitopes collectively recognized by the antibodies .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639